[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                               March 21, 2006
                            No. 05-14887
                                                             THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A95-900-933
                           and A95-900-934

JUAN CAMILO RUA-CANO,
CLAUDIA MARCELA ALVAREZ-OSPINA,
ANDRES CAMILO RUA-ALVAREZ,

                                                                      Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (March 21, 2006)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      Juan Camilo Rua-Cano and Claudia Marcela Alvarez-Ospina, a married

couple who are both natives and citizens of Colombia, and their son Andres

Camilo Rua-Alvarez, a native and citizen of Panama, (collectively, “the

petitioners”), through counsel, petition for review of (1) the Board of Immigration

Appeals’ (“BIA”) initial order adopting in part and affirming the Immigration

Judge’s (“IJ”) removal order and denying their claims for asylum and withholding

of removal under the Immigration and Nationality Act (“INA”) and protection

under the United Nations Convention on Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment (“CAT”), and (2) the BIA’s order denying

their motion to reopen or reconsider. In their petition for review, the petitioners

argue that the BIA erred in affirming the IJ’s order because they had demonstrated

past persecution and a well-founded fear of future persecution.

      We are “obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.

2004) (quotation omitted). We have jurisdiction only over a “final order of

removal,” so long as the petition for review is filed within 30 days. 8 U.S.C.

§ 1252(a)(1) & (b)(1). The BIA’s dismissal of the petitioners’ appeal in its initial

order was a final order of removal. See 8 C.F.R. § 1241.1(a). The petitioners’

motion to reconsider did not toll the limitations period for filing a petition for



                                            2
review of the final order of removal. See Stone v. INS, 514 U.S. 386, 394-95, 115

S. Ct. 1537, 1543-44, 131 L. Ed. 2d 465 (1995).

       Because the petitioners did not file their petition for review until September

6, 2005, more than 30 days after the BIA’s initial order dated May 20, 2005, their

petition was not timely, and we lack jurisdiction to review this order. See 8 U.S.C.

§ 1252(b)(1). Accordingly, to the extent that the petitioners are seeking review of

the BIA’s initial order, the petition for review is dismissed, in part, for lack of

jurisdiction.

       Because the petition for review is timely with respect to the BIA’s order

denying the petitioners’ motion to reopen or reconsider, which constitutes a

separate final order, we have jurisdiction to review that order. See Stone, 514 U.S.

at 394-95, 115 S. Ct. at 1543-44.

       We conclude that the petitioners have abandoned any claims they may have

had regarding that order by failing to raise any argument concerning the denial of

their motion to reopen or reconsider in their brief. See Sepulveda v. U.S. Attorney

Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (per curiam). The petitioners’ brief

contains no law relevant to a motion to reopen or a motion to reconsider, and there

is no argument as to why the BIA’s denial of the petitioners’ motion was

erroneous. In addition, although the IJ considered petitioners’ asylum application



                                            3
on the merits, it also found that the application was untimely. The BIA affirmed

this finding, and we therefore have no jurisdiction over any challenge to the denial

of the asylum application. See Chacon-Botero v. U.S. Attorney Gen., 427 F.3d

954, 957 (11th Cir. 2005) (per curiam). Furthermore, even if we had jurisdiction

and petitioners had not abandoned their arguments, the BIA did not abuse its

discretion in denying the motion because petitioners have failed to demonstrate

that they had any new material evidence that was not considered by the IJ and

reviewed by the BIA and have failed to establish that the BIA made any errors of

fact or law in its prior decision. See Assa’ad v. U. S. Attorney Gen., 332 F.3d

1321, 1341 (11th Cir. 2003); Al Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir.

2001); 8 C.F.R. § 1003.2. Accordingly, the petition for review is denied, in part.

      PETITION DISMISSED in part, and DENIED in part.




                                          4